Judgment, Supreme Court, New York County, rendered May 25, 1976, convicting defendant, after jury trial, of murder (former Penal Law, § 125.25, subd 1), and sentencing her to a term of imprisonment of 15 years to life, is unanimously affirmed. We do not reach the question of the admissibility against defendant of certain alleged declarations against penal interest made by the alleged killers. Those declarations bear on the question of who had done the actual killing. But that issue was removed from the case by the stipulation that the defense does not contest the People’s contention that the declarants were the killers. The stipulation is not rendered invalid because it may have been induced in part by evidentiary rulings by the Trial Judge which appellant now attacks; a major purpose of such a stipulation is to dispose of just such uncertainties for both sides. Concur—Silverman, J. P., Evans, Lane and Sandler, JJ.